OFFICE   OF   THE   ATTORNEY     GENERAL   OF   TEXAS
                                           AUSTIN


orruro   c. ML?w
 --w                                                               Yaroh l5, 1939
                                                 iC0




State &&ml or EdUoati&, Uarch 15, 1959, Page 2
SW*           Board or Mwatfoxl, Barah 16, lQS9, Pa@   s


         He are or the opinion that a duly authorizedmember or the
State Board or adueation%ouM be.entltledto be re5xbumed ror
expennes Incurred in making the trip rearred  to in your letter,
wder th6 clrouwtanoe~ therein set out.
         Slnae mob board memberuould not be *in aatual attetiance
                     It Is our opinion that
upon Board ldaetings,*                      he would not bo
ent~tld to reoefve a per diem or tlO.00 for eaoh day he is engage6
In making thle trip.

                                          TOIUT-7-4;
                      ',
                       I
                                                                            '


              .
   \
                                                       Auin8aat   ..'   .
CootE
        .,l




                                         &